Exhibit 10.2

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (the “Agreement”) is made as of April 1, 2013 (the
“Resignation Date”), between WARNER CHILCOTT PHARMACEUTICALS S.à r.l., (the
“Company”), and Marinus Johannes van Zoonen (“Executive”).

RECITALS

WHEREAS, Executive and the Company previously entered into that certain
Employment Agreement, dated as of January 31, 2012 (the “Prior Agreement”),
relating to Executive’s role as President, Europe/International and Marketing of
the Company’s ultimate parent company, Warner Chilcott plc, an Irish public
limited company, or any successor thereto (“Warner Chilcott”), and as a director
of the Company;

WHEREAS, Executive has notified the Company and Warner Chilcott of his desire to
resign from his roles with the Company and Warner Chilcott to pursue other
interests as of the Resignation Date;

WHEREAS, Executive and the Company desire to enter into this Agreement in order
to set forth the terms and conditions of Executive’s resignation.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Executive’s Resignation.

(a) Executive’s employment with the Company shall cease as of the close of
business on the Resignation Date and Executive hereby agrees:

(i) to assist the Company in the transition of his roles by resigning and
relinquishing all executive positions and other roles with Warner Chilcott or
any of its direct or indirect subsidiaries (collectively, the “Group
Companies”), including any position as an officer or member of the board of
directors of any Group Company, in each case effective as of the Resignation
Date;

(ii) to further assist the Company in completing formalities by signing any
required resignation letters or other documents as reasonably requested by the
Company, Warner Chilcott or any other Group Company in connection with his
resignation;

(iii) to acknowledge the settlement of all outstanding matters by signing the
Release Agreement (attached hereto as Exhibit A) (the



--------------------------------------------------------------------------------

“Release Agreement”) no earlier than May 3, 2013 (the 32nd day following the
Resignation Date), and returning the signed Release Agreement to the Company no
later than May 10, 2013, to be effective as of the Resignation Date; and

(iv) to continue to comply with the provisions of this Agreement, including,
without limitation, Sections 2, 3 and 5.

(b) Upon Executive’s resignation as of the Resignation Date, and subject to
Executive’s timely execution and return of the Release Agreement as specified in
Section 1(a) above and continued compliance with the terms of this Agreement,
including, without limitation, Sections 2, 3 and 5, Executive shall be entitled
to the following payments and benefits:

(i) The Company shall pay Executive a lump sum payment of CHF 92,656 gross (the
“Lump Sum Payment”) on the first regular Company payroll date following May 3,
2013;

(ii) The Company shall pay to Executive an aggregate amount equal to (A) 200% of
Executive’s base salary of CHF 555,932 gross plus (B) 200% of Executive’s cash
bonus of CHF 366,000 gross. The aggregate amount of such payments shall be CHF
1,843,864 gross. The amount shall be paid in 24 monthly installments, with the
first installment payable on the same date on which Executive will receive the
Lump Sum Payment pursuant to clause (i) above. Any payments under this clause
(ii) shall cease in the event of a violation of Section 2, 3 or 5 of this
Agreement, to the extent such payments remain outstanding at the time of such
violation;

(iii) All restricted share unit and option awards held by Executive as of the
date hereof that would have vested following the Resignation Date and prior to
the first anniversary thereof if Executive had remained employed by the Company
on the applicable vesting date, shall vest on the date that Executive timely
returns the executed Release Agreement to the Company as specified in
Section 1(a) above (which date shall be no earlier than May 3, 2013 and no later
than May 10, 2013) as set forth in the table below:

 

Equity Award

  

Portion to Become Vested

Restricted Share Unit Award granted January 29, 2010    4,431 restricted share
units Option Award granted January 29, 2010    option to purchase 10,938 shares
Restricted Share Unit Award granted March 31, 2010    1,406 restricted share
units Option Award granted March 31, 2010    option to purchase 3,432 shares
Restricted Share Unit Award granted February 17, 2011    5,122 restricted share
units Option Award granted February 17, 2011    options to purchase 12,295
shares Restricted Share Unit Awards granted January 31, 2012    27,580
restricted share units Option Awards granted January 31, 2012    option to
purchase 68,108 shares

 

2



--------------------------------------------------------------------------------

(iv) All performance restricted share unit awards held by Executive as of the
date hereof that would have been eligible to vest based on Warner Chilcott’s
2013 performance, shall vest subject to achievement of performance targets
specified in the applicable award agreements as if Executive had remained
employed by the Company through the applicable vesting date, as set forth in the
table below:

 

Equity Award

  

Portion to Become Vested

Performance Restricted Share Unit Award granted February 17, 2011    up to 4,970
performance restricted share units eligible to vest subject to achievement of
performance targets through December 31, 2013 Performance Restricted Share Unit
Awards granted January 31, 2012    up to 26,768 performance restricted share
units eligible to vest subject to achievement of performance targets through
December 31, 2013

(v) For the avoidance of doubt, all restricted share unit, performance
restricted share unit and option awards held by Executive that remain
outstanding and unvested as of the Resignation Date and that do not vest in
accordance with Sections 1(b)(iii) and 1(b)(iv) above shall be forfeited as of
the Resignation Date;

(vi) The expiration date for all option awards vested as of April 1, 2013 and
all option awards that will vest pursuant to Section 1(b)(iii) above shall be
July 1, 2014.

 

3



--------------------------------------------------------------------------------

(vii) Executive shall be eligible to receive, with respect to all restricted
share unit awards and performance restricted share unit awards vesting in
accordance with Sections 1(b)(iii) and 1(b)(iv) above, accrued dividend
equivalent compensatory cash bonus payments thereon resulting from (A) the
special dividend in the amount of $8.50 per share, paid on September 8, 2010;
(B) the special dividend in the amount of $4.00 per share, paid on September 10,
2012; (C) the semi-annual dividend in the amount of $0.25 per share, paid on
December 14, 2012; and (D) with respect to all performance restricted share unit
awards only, any other dividend declared by the Company prior to the vesting of
the applicable award. Such dividend equivalent compensatory cash bonus payments
shall be payable in accordance with Warner Chilcott’s ordinary payroll
procedures following the vesting of the applicable restricted share units and
performance restricted share units. For the avoidance of doubt, no such payments
shall be payable on shares underlying the option awards that vest in accordance
with Section 1(b)(iii) above;

(viii) For the 24-month period following the Resignation Date, the Company shall
pay to Executive CHF 1,524.90 gross per month, which Executive may use to
purchase coverage under the independent health plan in which Executive was
participating as of the Resignation Date;

(ix) In lieu of continued employer contributions by the Company to Executive’s
statutory Swiss pension at the statutory minimum level, to the extent the
Executive would have been entitled to such contributions had Executive’s
employment terminated as of the one-year anniversary of the Resignation Date,
the Company shall make a lump sum payment of CHF 9,404 gross to Executive on the
same date on which Executive will receive the Lump Sum Payment pursuant to
Section 1(b)(i) above;

(x) The Company shall make a lump sum cash payment of CHR 42,600 gross to
Executive on the same date on which Executive will receive the Lump Sum Payment
pursuant to Section 1(b)(i) above in respect of vacation days accrued but unused
by Executive as of the Resignation Date;

(xi) The Company shall pay to Executive an aggregate amount equal to CHF 28,514
gross to cover the cost of leasing a vehicle comparable to Executive’s Company
car for the period from the Resignation Date to the first anniversary of the
Resignation Date. The amount shall be paid in 12 equal monthly installments,
with the first installment payable on the same date on which Executive will
receive the Lump Sum Payment pursuant to Section 1(b)(i) above;

(xii) The Company shall pay to Executive an aggregate amount equal to CHF 31,645
gross on the same date on which Executive will receive the Lump Sum Payment
pursuant to Section 1(b)(i) above to reimburse Executive for certain tuition
payments made for Executive’s children; and

 

4



--------------------------------------------------------------------------------

(xiii) To the extent Executive incurs any United States federal, state or local
income tax (collectively, “U.S. Taxes”) on any payments or other compensation
received in connection with his employment at the Company and notifies the
Company in writing within 5 business days of such incurrence, the Company shall
pay to Executive an additional amount such that the net amount of the additional
amount retained by Executive, after deduction of all applicable U.S. Taxes (and
any interest and penalties imposed with respect thereto) from the additional
amount, shall be equal to the amount of U.S. Taxes imposed on such payments or
other compensation.

(c) Notwithstanding anything to the contrary above, (i) the Company does not
assume any obligations or liabilities other than those explicitly described in
this Agreement, and, for the avoidance of doubt, the Company does not provide
any guaranty with respect to the availability or level of health and welfare
benefits available to Executive or his spouse or the tax treatment of any
benefits provided under this Agreement, and the Company shall not be required to
indemnify or hold harmless Executive or his spouse for costs associated with any
potential unavailability of such benefits or any potential taxes imposed on
Executive or his spouse in connection with such benefits, and (ii) all of the
payments and benefits provided under this Section 1 shall be subject to any
applicable withholdings and customary payroll deductions.

(d) Notwithstanding anything to the contrary above in this Section 1 or
elsewhere, any amount payable by the Company under this Section 1 shall be
reduced by any amounts payable under (i) any other Company plan or (ii) payments
required under any applicable laws, rules or regulations (other than, in each
case, pension amounts or amounts paid by third-party or government insurance or
benefit funds).

(e) The execution of the Release Agreement is a precondition to Executive’s
entitlement to the payments and benefits set forth above in this Section 1. The
execution of the Release Agreement is intended to establish closure on all
matters encompassed by the Release Agreement through and including the
Resignation Date. However, separately, by accepting the terms of this Agreement,
Executive agrees that he waives and releases all claims and rights he may have
against all Group Companies and affiliates of the Group Companies, as of the
date hereof, including without limitation, all claims and rights in respect of
his roles with the Group Companies and the cessation of those roles, as
described above, but excluding the rights, payments and benefits explicitly
provided under this Agreement. Accordingly, by executing this Agreement, in
consideration of the payments and benefits set forth above in this Section 1,
and in this Agreement generally, Executive hereby unconditionally and
irrevocably releases, waives, discharges and gives up, to the full extent
permitted by law, any and all claims arising out of Executive’s employment with
the Company and service as an officer or director of any Group Company, and
Executive’s anticipated resignation from all positions held with the Company and
the Group

 

5



--------------------------------------------------------------------------------

Companies (other than the rights, payments and benefits explicitly provided to
Executive under this Agreement) that Executive may have against Warner Chilcott,
the Company and all other subsidiaries and affiliates of Warner Chilcott,
together with its past, present and future parent organizations, subsidiaries,
affiliated entities, related companies and divisions and each of their
respective past, present and future officers, directors, executives,
shareholders, trustees, members, partners, plan administrators, attorneys, and
agents (individually and in their official capacities), as well as any
predecessors, future successors or assigns or estates of any of the foregoing.

(f) Executive shall not reveal the amounts paid to Executive or the other terms
of this Agreement to anyone, except (i) to Executive’s immediate family, legal
and financial advisors, (ii) in response to a subpoena or other legal process,
after reasonable notice has been provided to the Company sufficient to enable
the Company to contest the disclosure, or (iii) to the extent that any such
information becomes generally known to and available for use by the public other
than as a result of Executive’s acts or omissions.

2. Confidential Information.

(a) Executive acknowledges and agrees that the information, observations and
data obtained by him concerning any Group Company while employed by the Company
or providing services as an officer or director of any Group Company
(“Confidential Information”) are the property of Warner Chilcott and/or the
relevant Group Company (as appropriate). Therefore, Executive agrees to keep
secret and retain in the strictest confidence all Confidential Information,
including without limitation, trade “know-how” secrets, customer lists, pricing
policies, operational methods, technical processes, formulae, inventions and
research projects and other business affairs of any Group Company, learned by
him prior to or after the date of this Agreement, and not to disclose them to
anyone outside the Group Companies, except: (i) with Warner Chilcott’s express
written consent; (ii) to the extent that the Confidential Information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions; or (iii) where required to be disclosed by court
order, subpoena or other government process. If Executive shall be required to
make disclosure pursuant to the provisions of clause (iii) of the preceding
sentence, Executive promptly, but in no event more than 48 hours after learning
of such subpoena, court order or other governmental process, shall notify the
Company, by personal delivery or fax (pursuant to Section 7 hereof), and, at the
Company’s expense, shall take all reasonably necessary steps requested by the
Company to defend against the enforcement of such subpoena, court order or other
governmental process and permit any Group Company to intervene and participate
with counsel of its own choice in any related proceeding.

(b) Executive shall deliver to the Company prior to the Resignation Date, or at
any other time the Company may request, all memoranda,

 

6



--------------------------------------------------------------------------------

notes, plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) relating to the Confidential
Information, Work Product (as defined below) or the business of the Company or
any other Group Company which he may then possess or have under his control.

3. Inventions and Patents. Executive acknowledges that all of his services on
behalf of the business have been provided under his prior agreements and
arrangements with the Company and/or its affiliates, or the predecessors of the
Company and/or its affiliates. Accordingly, all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patents, patent applications and all similar or related information (whether or
not patentable) which relate to a Group Company’s actual or anticipated
business, research and development or existing or future products or services
and which have been conceived, developed or made by Executive while employed by
the Company or any other Group Company (or any predecessor), and in performance
of the duties of his employment (“Work Product”) belong to the applicable Group
Company. Executive will disclose such Work Product to the board of directors of
Warner Chilcott (the “Board”) no later than the Resignation Date and will
perform all actions reasonably requested by the Board (whether during or after
his employment) to seek and obtain intellectual property protection on behalf of
the applicable Group Company and establish and confirm the applicable Group
Company’s ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).

4. Indemnification. The Company will indemnify Executive and his legal
representatives to the fullest extent permitted by applicable law and the
existing organizational documents of the Company or any other applicable laws or
the provisions of any other corporate document of the Company, and Executive
shall be entitled to the protection of any insurance policies the Company may
elect to obtain generally for the benefit of its directors and officers against
all costs, charges and expenses whatsoever incurred or sustained by him or his
legal representatives in connection with any action, suit or proceeding to which
he or his legal representatives may be made a party by reason of him being or
having been a director or officer of the Company or any other Group Company or
actions taken purportedly on behalf of the Company or any other Group Company.
The Company shall advance to Executive the amount of his expenses incurred in
connection with any proceeding relating to such service or function to the
fullest extent legally permissible under applicable law. The indemnification and
expense reimbursement obligations of the Company in this Section 4 will continue
as to Executive after he ceases to be an officer of the Company and shall inure
to the benefit of his heirs, executors and administrators. The Company shall
not, without Executive’s written consent, cause or permit any amendment of the
Company’s governing documents which would adversely affect Executive’s rights to
indemnification and expense reimbursement thereunder. For the avoidance of
doubt, this Section 4 shall not override the provisions of Section 1(c) above.

 

7



--------------------------------------------------------------------------------

5. Non-Compete; Non-Solicitation.

(a) Executive covenants and agrees that, for the following periods after the
Resignation Date, Executive shall not, except with the prior written consent of
the Board, directly or indirectly, either alone or jointly with or on behalf of
any person, firm, company or entity and whether on his own account or as
principal, partner, shareholder, director, employee, consultant or in any other
capacity whatsoever:

(i) for the Applicable Period following the Resignation Date, in the Relevant
Territory (as defined in Section 5(b) below), and in competition with the
Company or any of the Relevant Group Companies, engage, assist or be interested
in any undertaking which provides services or products that are in direct
competition with those provided by the Company or any of the Relevant Group
Companies;

(ii) for the Applicable Period following the Resignation Date, in the Relevant
Territory, solicit or interfere with or endeavor to entice away from the Company
or any of the Relevant Group Companies any Person who is a customer or Potential
Customer of the Company or any of the Relevant Group Companies;

(iii) for the Applicable Period following the Resignation Date, in the Relevant
Territory, be concerned with the supply of services or products to any Person
which is a customer or Potential Customer of the Company or any of the Relevant
Group Companies where such services or products are in competition with those
services or products supplied by the Company or any of the Relevant Group
Companies;

(iv) for the Applicable Period following the Resignation Date, offer to employ,
or engage or solicit the employment or engagement of, any Person who immediately
prior to the date of termination was an employee, contractor or director of the
Company or any of the Relevant Group Companies (whether or not such Person would
commit any breach of their contract of employment or engagement by reason of
leaving the service of such company); or

(v) at any time after the Resignation Date, represent himself as being in any
way connected with or interested in the business of the Company or any of the
Relevant Group Companies other than, if applicable, in his capacity as a
shareholder of Warner Chilcott.

(b) For the purposes of this Agreement:

(i) “Applicable Period” means 24 months.

(ii) “Person” means an individual, partnership, limited liability company,
corporation, trust or any other entity.

 

8



--------------------------------------------------------------------------------

(iii) “Potential Customer” means any Person from whom the Company or any of the
Relevant Group Companies has actively solicited business during the 12-month
period prior to Executive’s termination of employment.

(iv) A “Relevant Group Company” means the Company, Warner Chilcott and all
direct and indirect subsidiaries thereof and, if applicable, their predecessors
in business.

(v) “Relevant Territory” means the area constituting the market of the Company
or any of the Relevant Group Companies for products and services with which
Executive shall have been concerned during the term of his employment with any
Group Company.

(c) Nothing contained in Section 5(a) shall prohibit Executive from holding
shares or securities of a company any of whose shares or securities are quoted
or traded on any recognized investment or stock exchange; provided that any such
holding shall not exceed three percent of the issued share capital of such
company and is held passively by way of bona fide investment only.

(d) Executive agrees that the restrictions contained in this Section 5 are
reasonable. If, at the time of enforcement of this Section 5, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.

(e) In the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 5, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting of any bond).

6. Executive’s Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
Executive do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound; and (b) upon the execution and
delivery of this Agreement by the parties, this Agreement will be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he has had the opportunity to
consult with independent legal counsel regarding his rights and obligations
under this Agreement and that he fully understands the terms and conditions
contained herein.

 

9



--------------------------------------------------------------------------------

7. Notices. Any notice provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally (whether by
overnight courier or otherwise) with receipt acknowledged or sent by registered
or certified mail or equivalent, if available, postage prepaid, or by fax (which
shall be confirmed by a writing sent by registered or certified mail or
equivalent on the same day that such fax was sent), addressed to the parties at
the following addresses or to such other address as such party shall hereafter
specify by notice to the other:

 

Notices to Executive:    At the address for Executive on file with the Company
at the time of the relevant notice Notices to the Company:   

Warner Chilcott Pharmaceuticals S.à r.l.

Avenue des Morgines 12

1213 Petit Lancy

Geneva, Switzerland

+41 22 879 1900 (Phone)

+41 22 879 1901 (Fax)

   With a Copy to:    Warner Chilcott (US), LLC   

Rockaway 80 Corporate Center

100 Enterprise Drive

Rockaway, NJ 07866

  

(973) 442-3200 (Phone)

(973) 442-3316 (Fax)

Attention: General Counsel

8. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction (except with respect to Section 5, for which Section 5(d) shall
apply), such invalidity, illegality or unenforceability shall not affect any
other provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

9. Complete Agreement. This Agreement constitutes the complete agreement and
understanding among Executive, on the one hand, and the Relevant Group
Companies, on the other hand, and supersedes and preempts any prior
understandings, agreements or representations, by or among Executive, on

 

10



--------------------------------------------------------------------------------

the one hand, and the Relevant Group Companies, on the other hand, written or
oral, whether in agreements, letters, memoranda, term sheets, presentations or
otherwise, which may have related to the subject matter hereof in any way,
including without limitation, (a) the Prior Agreement; (b) that certain
agreement between Executive and S.A. Norwich Eaton N.V., dated October 20, 1988,
which Executive represents he terminated as of the date of the Prior Agreement;
and (c) the terms of any plan or program which are contrary to any explicit term
of this Agreement. Executive acknowledges and agrees that he has been given
ample opportunity to consider this Agreement and consult with advisers of his
choosing regarding his rights generally and the terms of this Agreement, and has
used such time as he deems appropriate to review and consider this Agreement
prior to his execution of this Agreement.

10. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

11. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

12. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder without the prior written consent of the
Company. The Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

13. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of Switzerland without giving effect
to any choice of law or conflict of law rules or provisions that would cause the
application of the laws of any jurisdiction other than Switzerland.

14. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

15. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the making, interpretation or the breach thereof, other than a
claim solely for injunctive relief for any alleged breach of the provisions of
Sections 2, 3 and/or 5 as to which the parties shall have the right to apply for

 

11



--------------------------------------------------------------------------------

specific performance to any court having equity jurisdiction, shall be settled
by arbitration in New York City by one arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof, and any party to the arbitration may, if he or it
elects, institute proceedings in any court having jurisdiction for the specific
performance of any such award. The powers of the arbitrator shall include, but
not be limited to, the awarding of injunctive relief.

16. Legal Fees and Expenses. The Company agrees to pay, as incurred, to the full
extent permitted by law, all reasonable legal fees and expenses which Executive
may reasonably incur as a result of any contest brought in good faith
(regardless of the outcome thereof) by the Company, Executive or others of the
validity or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by Executive about the amount of
any payment pursuant to this Agreement), other than any contest against
Section 15 of this Agreement, plus in each case interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986 of the United States, as amended.

17. No Mitigation or Set-Off. The provisions of this Agreement are not intended,
nor shall they be construed, to require that Executive mitigate the amount of
any payment provided for in this Agreement by seeking or accepting other
employment, nor shall the amount of any payment provided for in this Agreement
be reduced by any compensation earned by Executive as a result of his employment
by another employer or otherwise. Except as provided under Section 1(d), the
Company’s obligations to make the payments to Executive required under this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against Executive.

18. Tax Withholding. The parties agree to treat all amounts paid to Executive
hereunder as compensation for services. Accordingly, the Company may withhold
from any amount payable under this Agreement such federal, state or local taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

[The remainder of this page is intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WARNER CHILCOTT PHARMACEUTICALS S.à r.l.

/s/ Robert Whiteford

Name:   Robert Whiteford Title:  

Chairman of the Management

(gerant president)

EXECUTIVE

/s/ Marinus Johannes van Zoonen

Marinus Johannes van Zoonen



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (this “Release Agreement”) is entered into between
Marinus Johannes van Zoonen (“Executive”) and WARNER CHILCOTT PHARMACEUTICALS
S.à r.l. (the “Company”). The Company, together with its past, present and
future parent organizations, subsidiaries, affiliated entities, related
companies and divisions and each of their respective past, present and future
officers, directors, employees, shareholders, trustees, members, partners, plan
administrators, attorneys, and agents (individually and in their official
capacities), as well as any predecessors, future successors or assigns or
estates of any of the foregoing, is collectively referred to in this Release
Agreement as the “Released Parties.”

1. Resignation from Employment. Executive acknowledges and understands that
Executive’s last day of employment with the Company is April 1, 2013 (the
“Resignation Date”). Executive further acknowledges that Executive has received
all compensation and benefits to which Executive is entitled as a result of
Executive’s employment, except as otherwise provided under Section 1 of
Executive’s Severance Agreement with the Company, dated as of April 1, 2013 (the
“Severance Agreement”). Executive understands that, except as otherwise provided
under Section 1 of the Severance Agreement, Executive is entitled to nothing
further from the Released Parties, including reinstatement by the Company.

2. Executive General Release of Released Parties. In consideration of the
payment and benefits provided under the Severance Agreement, Executive hereby
unconditionally and irrevocably releases, waives, discharges and gives up, to
the full extent permitted by law, any and all Claims (as defined below) that
Executive may have against any of the Released Parties, arising on or prior to
the date of Executive’s execution and delivery of this Release Agreement to the
Company. “Claims” means any and all actions, charges, controversies, demands,
causes of action, suits, rights, and/or claims whatsoever for debts, sums of
money, wages, salary, severance pay, expenses, commissions, fees, bonuses,
unvested stock options, vacation pay, sick pay, fees and costs, attorneys’ fees,
losses, penalties, damages, including damages for pain and suffering and
emotional harm, arising, directly or indirectly, out of any promise, agreement,
offer letter, contract, understanding, common law, tort, the laws, statutes,
and/or regulations of the State of New Jersey or any other state and the United
States, Ireland and Switzerland and all other relevant jurisdictions, whether
arising directly or indirectly from any act or omission, whether intentional or
unintentional. This releases all Claims, including those of which Executive is
not aware and those not mentioned in this Release Agreement. Executive
specifically releases any and all Claims arising out of Executive’s employment
with the Company or termination therefrom. Executive expressly acknowledges and
agrees that, by entering into this Release Agreement, Executive is releasing and
waiving any and all Claims which have arisen on or before the date of
Executive’s execution and delivery of this Release Agreement to the Company.



--------------------------------------------------------------------------------

3. Representations; Covenant not to Sue. Executive hereby represents and
warrants that (A) Executive has not filed, caused or permitted to be filed any
pending proceeding (nor has Executive lodged a complaint with any governmental
or quasi-governmental authority) against any of the Released Parties, nor has
Executive agreed to do any of the foregoing, (B) Executive has not assigned,
transferred, sold, encumbered, pledged, hypothecated, mortgaged, distributed, or
otherwise disposed of or conveyed to any third party any right or Claim against
any of the Released Parties that has been released in this Release Agreement,
and (C) Executive has not directly or indirectly assisted any third party in
filing, causing or assisting to be filed, any Claim against any of the Released
Parties. Executive covenants and agrees that Executive shall not encourage or
solicit or voluntarily assist or participate in any way in the filing, reporting
or prosecution by himself or any third party of a proceeding or Claim against
any of the Released Parties.

4. Binding Agreement. Executive and his heirs, executors and estate are bound by
this Release Agreement.

5. Cooperation With Investigations/Litigation. Executive agrees, upon the
Company’s request, to reasonably cooperate in any investigation, litigation,
arbitration, or regulatory proceeding regarding events that occurred during
Executive’s tenure with the Company. Executive will make himself reasonably
available to consult with the Company’s counsel, to provide information, and to
appear to give testimony. The Company will reimburse Executive for reasonable
out-of-pocket expenses Executive incurs in extending such cooperation, so long
as Executive provides advance written notice of Executive’s request for
reimbursement and provides satisfactory documentation of the expenses.

6. Confidentiality, Non-Solicitation, Inventions and Patents and
Non-Disparagement. Executive agrees not to make any defamatory or derogatory
statements concerning any of the Released Parties. Provided inquiries are
directed to the Company’s Senior Vice President, Corporate Development, the
Company shall disclose to prospective employers information limited to
Executive’s dates of employment and last position held by Executive. Executive
confirms and agrees that Executive shall comply with the terms of the Severance
Agreement (including, without limitation, Sections 2, 3 and 5 of the Severance
Agreement) and shall not, directly or indirectly, disclose to any person or
entity or use for Executive’s own benefit, any confidential information
concerning the business, projects, finances or operations of the Company, its
affiliates or subsidiaries or any of their respective customers; provided,
however, that Executive’s obligations under this Section 6 shall not apply to
information generally known in the Company’s industry through no fault of
Executive or the disclosure of which is required by law after reasonable notice
has been provided to the Company sufficient to enable the Company to contest the
disclosure. Confidential information shall include, without limitation, all
trade secrets, know-how, show-how, technical, operating, financial, and other
business information and materials, whether or not reduced to writing or other

 

A-1



--------------------------------------------------------------------------------

medium and whether or not marked or labeled confidential, proprietary or the
like, including, but not limited to, information regarding pricing, margins,
customer contact and customer profiles.

7. The Company Property. Executive represents and warrants that he has complied
with Section 2(b) of the Severance Agreement and he has returned to the Company
all property in his possession, custody or control belonging to the Company, its
affiliates or subsidiaries, including, but not limited to, all equipment,
computers, pass codes, keys, swipe cards, credit cards, documents or other
materials, in whatever form or format, that Executive received, prepared, or
helped prepare. Executive represents that Executive has not retained any copies,
duplicates, reproductions, computer disks, or excerpts thereof, whether in hard
copy or electronic form, of the Company’s, its affiliates’ or subsidiaries’
documents.

8. Remedies. If (i) Executive breaches any term or condition of this Release
Agreement or the Severance Agreement, or any representation made by Executive in
this Release Agreement was false when made, it shall constitute a material
breach of this Release Agreement and in addition to and not instead of the
Released Parties’ other remedies under law or in equity, Executive shall be
required to immediately, upon written notice from the Company, return all
payments made to Executive under Section 1 of the Severance Agreement and
Executive shall forfeit all rights granted under Section 1 of the Severance
Agreement with respect to any equity awards held by Executive. Executive agrees
that if Executive is required to return any amounts and forfeit any rights under
the foregoing sentence, this Release Agreement shall continue to be binding on
Executive and the Released Parties shall be entitled to enforce the provisions
of this Release Agreement as if such amounts and rights had not been repaid or
forfeited and the Company shall have no further obligations to Executive under
Section 1 of the Severance Agreement. Further, in the event of Executive’s
breach of the terms of this Release Agreement, Executive agrees to pay all of
the Released Parties’ attorneys’ fees and other costs associated with enforcing
this Release Agreement.

9. Construction of Agreement. In the event that one or more of the provisions
contained in this Release Agreement shall for any reason be held unenforceable
in any respect under the law of any state of the United States or the United
States or Switzerland, such unenforceability shall not affect any other
provision of this Release Agreement, but this Release Agreement shall then be
construed as if such unenforceable provision or provisions had never been
contained herein. If it is ever held that any restriction hereunder is too broad
to permit enforcement of such restriction to its fullest extent, such
restriction shall be enforced to the maximum extent permitted by applicable law.
This Release Agreement and any and all matters arising directly or indirectly
herefrom shall be governed under the laws of Switzerland without reference to
choice of law rules. The Company and Executive consent to the sole jurisdiction
of the federal and state courts of New Jersey. EMPLOYER AND EMPLOYEE HEREBY
WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS
RELEASE AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY
HEREFROM, AND REPRESENT THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR
HAVE CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

A-2



--------------------------------------------------------------------------------

10. Opportunity For Review.

(a) Executive represents and warrants that Executive (i) has had sufficient
opportunity to consider this Release Agreement, (ii) has read this Release
Agreement, (iii) understands all the terms and conditions hereof, (iv) is not
incompetent or had a guardian, conservator or trustee appointed for Executive,
(v) has entered into this Release Agreement of Executive’s own free will and
volition, (vi) has duly executed and delivered this Release Agreement,
(vii) understands that Executive is responsible for Executive’s own attorneys’
fees and costs, (viii) has had the opportunity to review this Release Agreement
with counsel of his choice or has chosen voluntarily not to do so, (ix) has been
given 32 days to review this Release Agreement before signing this Release
Agreement and understands that he must sign this Release Agreement no earlier
than May 3, 2013 and return it to the Company no later than May 10, 2013,
(x) understands that if Executive does not sign this Release Agreement during
the period specified in paragraph 10(a)(ix) and return this Release Agreement to
the Company (Attn: Senior Vice President, Corporate Development) no later than
May 10, 2013, the Company shall have no obligation to enter into this Release
Agreement, Executive shall not be entitled to receive the payments or benefits
provided for under Section 1 of the Severance Agreement, and the Resignation
Date shall be unaltered; and (xi) understands that this Release Agreement is
valid, binding, and enforceable against the parties hereto in accordance with
its terms. Executive may return the signed Release Agreement to the Company’s
Senior Vice President, Corporate Development by email to mhalstead@wcrx.com with
a copy to rsullivan@wcrx.com, with the original paper copy of the signed Release
Agreement sent promptly by mail or courier to the office of the Senior Vice
President, Corporate Development.

(b) This Release Agreement shall be effective and enforceable immediately after
execution and delivery to the Company by Executive, as specified above.

Agreed to and accepted on this

     day of             , 2013.

 

EXECUTIVE:

 

Marinus Johannes van Zoonen

 

A-3



--------------------------------------------------------------------------------

Agreed to and accepted on this

     day of             , 2013.

 

WARNER CHILCOTT PHARMACEUTICALS S.à r.l.

 

Name: Title:

 

A-4